Title: General Orders, 14 March 1783
From: Washington, George
To: 


                        
                             Friday March 14th 1783
                            Parole Darby,
                            Countersigns Epsom, Fiz.
                        
                        For the day tomorrow Major Scott Brigade Qr Master from The Hampshire brigade.
                        For duty the Jersey Battalion.
                        The regiments which are not furnished with regimental Colours will immediately make application for them to
                            Mr Frothingham, Commissary of military Store.
                    